Application by self-insured employer for refund from the Aggregate Trust Fund of alleged overpayment under an order commuting an award to a widow and her minor child. *857The order commuting the award was made on July 20, 1938, to be effective as of August 29, 1938, but payment pursuant thereto was not made until September 17,1938. The widow, without knowledge on the part of the Board or the employer, was remarried September 7, 1938. Appellant argued that, under the language of section 27 of the Workmen’s Compensation Law, as payment was not made until ten days after the remarriage it should be considered as a factor in determining the amount to be paid into the Fund. The Board was correct in determining that the status of the parties was fixed as of July 20, 1938, the date of the order, or at least as of the effective date, August 29, 1938. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Sehenek, JJ.